810 F.2d 194
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Mary D.S. PETERS, Petitioner.
No. 86-1212.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 21, 1986.Decided Jan. 23, 1987.

Before CHAPMAN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Mary D.S. Peters, petitioner pro se.
PER CURIAM:


1
Mary D.S. Peters has petitioned this Court for a writ of mandamus asking that we (i) mandate "remands" of various civil actions to various divisions within the District of South Carolina, (ii) prohibit the Charleston Division from proceeding in the subject matter of those civil actions, and (iii) mandate the issuance of process in one of those actions.


2
The propriety of the district court's actions concerning the filing of civil actions may appropriately be raised by appeal from the district court's final order.   Litigants may not circumvent the normal appellate process by use of mandamus.   In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).


3
Peters has not shown that the district court has denied her the issuance of process or has otherwise impeded her from seeking relief in the federal courts.   Conclusory allegations that process has been denied does not demonstrate that extraordinary relief is appropriate.   The petition for mandamus is denied and this action is dismissed.


4
We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


5
DISMISSED.